Citation Nr: 1134753	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 20 percent disabling for a dry eye syndrome of the bilateral eyes. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left shoulder disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a headache disorder, to include as secondary to service connected dry eye syndrome.

5.  Entitlement to service connection for a lumbar strain, to include as secondary to service connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.

7.  Entitlement to service connection for a right knee disorder, to include as secondary to service connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.

8.  Entitlement to a schedular evaluation in excess of 30 percent disabling for a service connected pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from July 1997 to July 1999.

This case comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Milwaukee, Wisconsin which denied the enumerated issues.

The Veteran testified before the undersigned at a hearing held at the RO in March 2011.  At this hearing he is noted to have withdrawn from appellate status the issue of entitlement to a rating in excess of 20 percent disabling for a dry eye syndrome.  The Board shall address this withdrawal before proceeding to adjudicate the other matters on appeal.

The issues of entitlement to service connection for left and right knee disorders and a back disorder as secondary to the service connected foot disorder and the issue of entitlement to an increased rating for the service connected foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 2011 Travel Board hearing, prior to promulgation of a decision by the Board on the issue of entitlement to issue of entitlement to a rating in excess of 20 percent disabling for the dry eye condition, the Veteran expressed his desire to withdraw this issue from appeal.

2.  Service connection for a left shoulder disorder was last denied by the RO in a January 2006 decision.  The Veteran did not appeal this decision.  

3.  New evidence received since the January 2006 decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left shoulder disorder.

4.  Service connection for a right shoulder disorder was last denied by the RO in a January 2006 decision.  The Veteran did not appeal this decision.  

5.  New evidence received since the January 2006 decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right shoulder disorder.

6.  The preponderance of the evidence reflects that a headache disorder was not manifested during service or within a year of discharge; nor has it been shown to be causally related to any aspect of service, including service-connected dry eye syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to the issue of entitlement to a rating in excess of 20 percent disabling for the dry eye condition have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The January 2006 rating decision denying service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2010).

3.  New and material evidence has not been received since the January 2006 rating decision, and the claim for service connection for a left shoulder disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The January 2006 rating decision denying service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2010).

5.  New and material evidence has not been received since the January 2006 rating decision, and the claim for service connection for a right shoulder disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  A headache disorder was not incurred in or aggravated by active military service, and it is not proximately due to, the result of, or chronically aggravated by,  service-connected dry eye syndrome.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of increased rating for dry eye condition (bilateral)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Appellant filed a notice of disagreement in October 2008 to the RO's September 2008 determination that confirmed and continued a 20 percent rating for dry eye syndrome.  He then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in July 2009 following the issuance of a statement of the case in June 2009.  

Thereafter, in the March 2011 Travel Board hearing, the Veteran's representative stated that the Veteran wished to withdraw the issue of entitlement to a rating in excess of 20 percent disabling for the dry eye condition.  When asked at the hearing, the Veteran confirmed that he was withdrawing this issue.  Transcript at page 7.

He has thus withdrawn his appeal as to the issue of entitlement to a rating in excess of 20 percent disabling for the dry eye condition.  Hence, there are no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  The issue of issue of entitlement to a rating in excess of 20 percent disabling for the dry eye condition is therefore, dismissed.


II.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  .

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet.App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Veteran's claim on appeal was received in January 2008 for service connection for headaches and to reopen the claims for service connection for bilateral shoulder and a duty to assist letter was sent in February 2008, prior to the September 2008 denial of the bilateral shoulder claim on the basis of new and material evidence not being submitted to reopen a previously denied claim and denial of the headache claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The letter also advised the Veteran of the previous denials of service connection for the bilateral shoulder disorders and provided an explanation as to the reasons and bases for the prior denials.  Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not constitute new and material evidence to reopen the claim for service connection for the bilateral shoulder disorders.  In regards to the headaches disorder, a VA neurological disorders examination was conducted in August 2008, with review of the claims file and examination of the Veteran done.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the August 2008 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence to Reopen Bilateral Shoulders

By way of a September 1999 decision, the RO denied service connection for a left shoulder disorder.  The Veteran did not appeal after notice was sent the same month.  By way of a January 2006 rating action, the RO denied service connection for a right shoulder disorder and determined that new and material evidence was not received to reopen the claim for service connection for the left shoulder disorder.  Notice was sent to the Veteran the same month, but he did not appeal.  The January 2006 decision is the most recent final decision regarding both shoulders.  The Board shall consider these issues together, as they are shown to involve the bilateral shoulders with similar findings of symptoms and a common history regarding his service.  

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In pertinent part, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Among the evidence before the RO in January 2006 were service treatment records which revealed normal upper extremities on April 1997 entrance examination, with a report of medical history showing he denied arthritis, rheumatism, trick shoulder, or bone, joint or other deformity.  The Veteran did report a history of a fractured left clavicle (collarbone) at 11 years old.  In September 1997 the Veteran was seen for right arm pain without trauma.  He had full range of motion without crepitus and he was assessed with tendonitis.  There was no actual mention of the shoulder made.  The service treatment records are negative for any complaints or findings of problems with either shoulder.  The Veteran is noted to have been treated in the service for an undifferentiated somatoform disorder, but the manifestations were chest pain, loss of consciousness, syncope.  An April 1998 PFC examination revealed normal upper extremities.  Examination for Medical Board in March 1998 revealed normal upper extremities, with the report of medical history revealing that the Veteran denied having painful or trick shoulder, or arthritis/rheumatism or bursitis.  He was noted to have a bone/joint or other deformity, but also was noted to have major foot problems, with a foot deformity.  His Medical Board proceedings from April 1999 focused on his foot problems, with no reference to shoulder problems.  

Among the post service evidence before the RO in January 2006, was an August 1999 VA general medical examination report which noted the Veteran served in the infantry, with physically taxing duty involving strenuous road marches and "rucking."  He also related running with full gear that weighed 60 to 100 pounds and training involving weapons training with weapons carried over his left shoulder.  On review of symptoms he reported that he had a left rotator cuff injury six months ago, that it was treated with Feldene, and that he now had complaints that it felt irritated.  He denied subluxation but reported a popping sensation with rotation.  He also felt the left shoulder was weaker than the right.  On examination the Veteran had full range of motion of all joints without hesitation or limitation.  X-rays of the left shoulder showed no evidence of abnormality, fracture or dislocation.  There was no diagnosis made with regard to either shoulder.

Also among the evidence on file prior to 2006 were VA records from 2003 to 2004.  These records included a record from September 2003, when the Veteran was seen for left shoulder pain, with no history of trauma and pain over the prior year.  Examination showed loss of full range of motion in the left shoulder with pain on resistance and internal rotation.  He was assessed with left shoulder decreased range of motion and a possible rotator cuff tear.  He underwent a physical therapy (PT) evaluation in October 2003 at which time he related that his left shoulder pain began in service.  He also remembered that as a child he may have fractured his collarbone.  He indicated the current pain in the left shoulder was the same as the problems that bothered him in service.  He indicated the pain had come back in the past year and that he stopped activities such as weight lifting, football and other sports.  He was noted to be unable to sleep on this shoulder, he had pain with overhead reaching, he had difficulty carrying a weight away from his body, and he was bothered when driving with the arm on the steering wheel.  On examination the Veteran had positive compression and shear tests on the left acromioclavicular (AC) joint.  He also had pain with pressure of the left AC joint, which was noted to be slightly more prominent than on the right.  He had full active motion and normal Apply's testing.  He was assessed as having signs and symptoms consistent with a left AC joint dysfunction.  An orthopedic consult was recommended.  

On orthopedic consult in February 2004, the Veteran was noted to have bilateral shoulder pain, with no history of trauma, and pain of about one year in duration.  He was noted to have worked in the past in construction and now worked as a truck driver.  He was shown to have tenderness of the AC joints on examination.  He was assessed with a bilateral AC arthritis.  He had the right AC joint injected.  He declined to have the left AC joint injected, but had plans to do so in the future.  A February 2004 X-ray report for the left shoulder diagnosed a cortical defect of the AC joint.  Inflammatory arthritis of an unknown age could not be excluded.  Thereafter, in June 2004 he reported to the emergency room (ER) for sharp non radiating right shoulder pain.  He left without being fully treated, after waiting a long time without being called.  A few days later the same month he was seen as a walk in for severe right shoulder pain and reported that the pain had gotten worse since the injection.  The orthopedic clinic was contacted but the Veteran was unable to get an appointment until September 2004.  A phone triage note from July 2004 indicated that the Veteran reported having been injured in service, with his right shoulder worse than before having the pain injection.  Plans included getting an MRI. 

An August 2004 PT evaluation for right shoulder pain recited the February 2004 X-ray findings showing a cortical defect of the AC joint and other findings from that report.  The Veteran's past medical history was noted to be unremarkable, although he was noted to have received a cortisone shot several months ago without relief.  Regarding mechanism of the injury there was none, although it was speculated that he may have hurt it in the military wearing back packs.  His symptoms were pain described as sharp, achy, constant, worse in the morning and improving during the day.  Examination revealed that active range of motion of the right shoulder was normal.  Some pain was noted at limits of passive range of motion.  Left shoulder range of motion was not measured.  The Veteran had 4/5 strength on the right shoulder, and 5/5 on the left.  The assessment included a notation that the Veteran presented with increased pain with active range of motion in the shoulder flexion and abduction, and decreased functional activities secondary to right shoulder pain.  He was deemed a good candidate for physical therapy (PT).  He underwent PT for the right shoulder through August 2004 but was discharged for no-shows.  He also failed to report for an MRI the same month.

The report of a November 2005 VA examination focused on his foot problems, and made no reference to shoulder problems.

Among the evidence added to the claims file after the January 2006 was the actual X-ray report from August 1999, which was cited by the VA examination of the same month as showing no evidence of left shoulder fracture or dislocation.  Also submitted after January 2006 was a December 2006 primary care note showing ongoing complaints of bilateral shoulder pain among other multiple joint complaints.  

The VA treatment records from 2007 and 2008 submitted after January 2006 show ongoing treatment for persistent bilateral shoulder pain.  The records from 2007 repeatedly show pain in the joint involving the shoulder region in the problem list, even as the records addressed other medical problems.  These include a December 2007 primary care records noting no more than minimal relief for the bilateral shoulder pain with use of heat and cold.  In June 2008 he was given pain management for multiple joint pain that included both shoulders.  

He underwent another PT evaluation in July 2008 for his shoulders with the Veteran reporting that he injured both shoulders from wear and tear in the military.  The onset was said to be 1999.  His symptoms included sharp, constant, throbbing pain.  The pain was caused by driving, reaching overhead and lifting.  He was noted to currently work in landscaping and construction and had to do repetitive lifting upwards to 50 pounds, as well as swinging axes, bending and kneeling.  He also swam, used bowflex and golfed every two weeks.  Examination showed his scapulohumeral rhythm was impaired on the left with some pain on motion.  He also had some muscle weakness.  He was assessed with multiple pain complaints including bilateral shoulder pain with good range of motion and strength, with pain and positive signs for rotator cuff impingement with possible tear.  He declined a need for follow up with specialty clinic or injections.  He underwent physical therapy, not only for his shoulder problems but also for other joint issues, and was discharged in August 2008, with no changes in shoulder symptoms.  In December 2008 he still had joint pain in the AC joints and was assessed with bilateral shoulder pain.  

VA treatment records from 2009 submitted after January 2006 showed ongoing bilateral shoulder complaints, with records from March 2009 and May 2009 stating that the bilateral shoulder pain had been present since 1999, and findings of his shoulder pain described as having features of rotator cuff tendonopathy.  A December 2009 X-ray of both shoulders gave an impression of possible minimal degenerative disease of the left AC joint with clinical correlation for pain in this area recommended.  Otherwise the X-ray showed normal bilateral shoulders.  

The VA records from 2010 included a January 2010 rheumatology record stating that the Veteran appeared to be suffering from fibromyalgia.  A March 2010 VA rheumatology note for follow-up of polyarthralgias and sicca symptoms reported his symptoms as unchanged, particularly his shoulders, with waxing and waning.  Examination showed both shoulders had crepitus and AC joint tenderness bilaterally.  Other joints were also examined.  The impression was polyarthralgias, and sicca symptoms.  The rheumatologist speculated whether the Veteran could be suffering from a systemic condition such as Sjrogren's disease, however no inflammatory arthritis was identified on examination.  

The Veteran's March 2011 hearing revealed that the Veteran testified that his right shoulder has gotten worse.  His representative argued that a medical opinion should be obtained to link the shoulder condition to service.  Likewise the representative argued that an opinion should be obtained to link the left shoulder condition to service.  The representative argued that there was record in the August 1999 VA examination of the Veteran having a rotator cuff injury 6 months earlier which would have been during service.  

Based on a review of the evidence, the Board finds that new and material evidence has not been submitted to reopen the previously denied claims for service connection for disorders of the left shoulder and right shoulder.  Simply put, the additional evidence received  since the last final denial in 2006 does not relate to the unestablished fact necessary to substantiate the claim -  a link between either a left shoulder disorder or a right shoulder disorder and service.  Evidence received since 2006, is largely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  

The evidence received since 2006 fails to provide a link between the Veteran's bilateral shoulder disorders and his service.  Rather, the evidence simply shows that the Veteran continues to have current disorders of both the left and right shoulder.  It does not include any competent evidence that links the disorders in either shoulder to service, and or any competent medical evidence showing that there was arthritis manifested in either shoulder within one year of service.  

The post 2006 evidence is merely duplicative of the earlier evidence.  Evidence before and after 2006 is silent for any indication of a chronic shoulder problem in service or of arthritis within one year of service.  A right shoulder problem was not shown in the earlier records until 2004.  Complaints of left shoulder rotator cuff injury were reported in the previously considered report of the August 1999 VA examination.  There were no actual findings of left shoulder disability shown until September 2003.  

The additional evidence is noted to include a history given in a July 2008 PT evaluation wherein the Veteran reported that he injured both shoulders due to wear and tear in the military with onset said to be in 1999.  This statement is duplicative of assertions already on file at the time of the final decision in 2006.  Additionally, it is not an opinion from the medical professional confirming such a link to wear and tear in the service.  A bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  See LaShore v. Brown, 8 Vet. App. 406 (1995).

The Veteran is competent to describe his symptoms and state when they began, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation that goes beyond being obvious merely through lay observations.  Rather, a finding regarding etiology of the bilateral shoulder disorders in this instance where none is shown in the service records cannot be determined through lay observations.  Therefore, the Veteran's statements both in this July 2008 PT record, and elsewhere including his hearing of March 2011 regarding the etiology of his bilateral shoulder disorders are neither new, nor material.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, such contentions regarding the rigors of his service causing wear and tear on his shoulders is duplicative of evidence previously before the RO which included a history of physical training that he was required to do, as well as a history given in August 2004 speculating that he may have injured his right shoulder joint due to wearing back packs in the military.  

In view of the above, the Board finds that new and material evidence has not been  received to reopen previously denied claims for entitlement to service connection for a left shoulder disorder or a right shoulder disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 

Service Connection for Headaches Secondary to Dry Eye Syndrome

The Veteran claims that service connection is warranted for a headache disorder to include as secondary to service connected dry eye syndrome.  The representative has also argued that service connection should be granted alternately on a direct or presumptive basis.  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including neurological disorders, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection may be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Service treatment records reveal that on April 1997 entrance examination, the Veteran's head was evaluated as normal. On the accompanying report of medical history, the Veteran denied frequent or severe headaches, dizziness, fainting spells or head injury.  In February 1998 he was seen with complaints of a perceptual disturbance with darkening visual fields, hearing a crackling sound, and chest pain.  Symptoms such as this were said to have existed prior to service.  While the Veteran had complaints such as shortness of breath, lightheadedness and weakness, plus three episodes of loss of consciousness in March 1996, June 1997 and January 1998, he did not report any problems with headaches whatsoever.  He was noted to have had a history of prior use of a hallucinogenic drug (LSD) and was assessed with an undifferentiated somatoform disorder and post hallucinogen perceptual disorder.  A March 1998 PFC examination was normal on examination of the head.  No actual findings or complaints of headaches are shown in the service treatment records.  The accompanying report of medical history is noted to have a positive history for blackouts, dizziness and fainting spells, with the Veteran denying frequent or severe headaches.  On medical Board examination in March 1999, the Veteran's head was normal. The accompanying report of medical history again revealed that he denied frequent or severe headaches, although he did confirm having dizziness or fainting spells and he reported blackouts.  

Post service, an August 1999 VA general examination noted the Veteran to report headaches which he described as a constant tingling in his temples and forehead.  This was rated as a 3-4 on a scale of 1-10, and he said they were not incapacitating.  He reported that he only had the headaches for the past week and that he did not have them in service.  He felt they were stress related.  He also had complaints regarding his eyes being irritated and sensitive to light.  A special eye examination was scheduled. The August 1999 VA eye examination diagnosed dry eye with severe tear insufficiency.   Neurological examination was completely unremarkable.  There was no diagnosis of headaches made.  Another August 1999 VA examination addressed his psychiatric condition and made no reference to headaches.  

VA treatment records from 1999 to 2007 are noted to be silent for any findings or complaints of any headache condition, with the records focusing on other medical problems.  No mention of headaches is given in the problem list during this time, and no findings of any abnormality of the cranial nerves are shown in these records.  

Likewise, a November 2005 VA examination for dry eye makes no reference to headaches.  

The only record documenting headaches in conjunction with eye symptoms is shown to be a July 2007 record when the Veteran was seen for a red itchy eye of 24 hours duration.  He denied having a foreign body material or sensation.  He was noted to be tending an infant who was currently ill with recent onset of rash and diarrhea.  He did report having a headache since his eye became red, but denied fever or chills.  Examination revealed his nose had a slight rhinorrhea.  His right eye had a pink conjunctiva.  He was assessed with viral conjunctivitis and he was prescribed polysporin in both eyes.  Thereafter there is no mention of right eye conjunctivitis problems or headaches.  Of note a December 2007 record made no mention of headaches, with his cranial nerves intact.  

A May 2008 VA examination of the eye did not address headaches and limited the examination to the eyes. The diagnosis was dry eyes.  

An August 2008 VA neurological examination noted that the Veteran claimed service connection for headaches due to his dry eye syndrome.  A review of the claims file was noted to show the service treatment records were negative for complaints or treatment for a chronic headache.  VA records were also noted to be negative for complaints of headaches or management of the same.  He had no evidence of ER visits for exacerbations of headaches.  The neurological examiner noted the complaints and findings from the general examination of August 1999, and noted the lack of diagnosis of headaches.  

In this examination, the Veteran denied any history of head injury either before, during or after service.  He stated that his headaches started in 1999 and progressed since 2001.  He reported having a constant headache described as a dull, mild ache of 1-2/10 across the frontal and temporal areas.  As the day progressed it increased to 6/10 by the end of the work day.  The headaches were described as throbbing, and sometimes sharp and stabbing.  He had no nausea or vomiting or photophobia.  He did report sometimes having phonophobia occurring due to a very loud noise.  His flare-ups lasted 1-2 hours and were relieved by a cool shower or lying down.  He claimed his headaches were triggered by being outside in the daytime, regardless of whether it was sunny or cloudy.  He was noted to use sunglasses.  He also noted that driving and reading from a distance or having to strain his eyes could trigger a headache.  He denied a history of a seizure disorder, facial tics or localized traumas.  He denied a history of migraine or cluster headaches.  

Examination revealed he carried but did not wear his sunglasses.  Cranial nerves II-XII were intact.  Neurological examination was noted to be completely unremarkable throughout, with his having no evidence of sensory or motor loss, normal gait, negative Romberg and normal Babinski.  His cerebellar function was completely normal, intact and symmetrical.  His pupils were equal, round and reactive to light and extraocular movements were intact.  His head was normocephalic, and atraumatic without tenderness, hypersensitivity or masses.  He said that when he has a headache, it hurts to touch his forehead and temples.  The diagnosis was chronic muscle tension headaches.  The examiner found that the Veteran's treatment records showed no evidence of complaints of headaches or evidence attributing them to his dry eye syndrome.  The examiner stated that the Veteran's complaints were more suggestive of muscle tension headaches, specifically his noting that it hurts to touch his forehead and temples during a headache.  The examiner stated the following: "Therefore, his current headaches are less likely as not caused by or permanently aggravated by his service-connected dry eye syndrome."  The rationale was that there was no relationship between his dry eye syndrome and tension headaches.  The examiner noted that the Veteran's service connected eye condition could cause eyeball pain.  

The VA records from 2008 through 2010 following this VA examination continue to show no evidence of headache complaints or findings.  

The Veteran testified at his March 2011 hearing that he tends to get headaches triggered by many things including light.  He said that he has to wear sunglasses much of the time even at times indoors.  He testified that he's had headaches continuously since service.  He acknowledged not having them prior to discharge from service.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for hypertension on a direct basis or as secondary to service connected dry eye syndrome.  There is no evidence of any headache disorder shown in active service whatsoever, and the August 2008 VA examination to address etiology of the lack of such complaints in service.  None of the other medical evidence of record even appears to link the headaches to service on a direct basis.  The Veteran's lay history is noted to include his admitting to not having headaches in service, which tends to support findings that they did not begin in, and were not caused by service.  

With regard to a claim for service connection on a presumptive basis, in order for service connection to be granted for a headache disorder, this condition would have to be manifested to a compensable degree within one year of separation from service.  While there was a notation of headaches reported in the August 1999 VA examination, the headaches were described as non-incapacitating, lasting only a week and only described as a 3-4/10 in severity.  This appears to have been an isolated incident, as there is no further mention of headaches within the year after the Veteran's discharge from service in July 1999.  

Headaches are rated by analogy to migraine.  38 C.F.R. § 4.20 (2010).  A 10 percent rating for migraine requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating requires migraine with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  The isolated mention of non incapacitating headaches mentioned in the August 1999 VA examination does not meet the above criteria for a compensable rating for headaches within the one year presumptive period.  

Accordingly, service connection is not warranted for a headache disorder on a direct or presumptive basis.  

Turning to whether a headache disorder should be service connected on a secondary basis, the August 2008 VA examination provided an unfavorable opinion as to the relationship between his headaches and his dry eye syndrome.  Simply put, the examiner found after examination of the Veteran and review of the claims folder, that his headaches were neither caused by nor aggravated by his dry eye syndrome.  The lone episode of headaches in conjunction with eye complaints is shown to be in July 2007, when he was treated for a temporary conjunctivitis, with no finding or other evidence suggesting that this was a chronic condition related to his service connected dry eye disorder.  

There is no medical evidence that directly contradicts the unfavorable opinion from the August 2008 examination, and the Veteran's lay contentions are not shown to be competent in addressing the etiology of this condition.  See Jandreau, supra.  Thus there is no basis for granting service connection on a secondary basis, including based on aggravation. 


ORDER

The appeal as to the issue of entitlement to a schedular evaluation in excess of 20 percent for a dry eye syndrome of the bilateral eyes is dismissed.

New and material evidence has not been received and the claim of entitlement to service connection for a left shoulder disorder is not reopened and the appeal is denied.

New and material evidence has not been received and the claim of entitlement to service connection for a right shoulder disorder is not reopened and the appeal is denied.

Service connection for a headache disorder is denied.


REMAND

The Board finds that it is necessary to remand for further development the remaining issues of entitlement to an increased rating for the bilateral foot disorder and entitlement to service connection for disorders of the left knee, the right knee, and the low back.  

With regard to the claim for an increased rating for the bilateral foot disorder, classified as pes cavus (clawfoot) deformity, with hallux valgus and bunion formation, the Veteran testified in March 2011 that his feet have become worse since the last VA examination of July 2008.  

As to the claims for service connection for a low back disorder and bilateral knee disorders as secondary to the service connected bilateral foot disorder, further examination is necessary, particularly in light of the claimed worsening of the foot condition.  Although there is a negative opinion following a VA examination of July 2008 regarding whether these disorders are secondary to the feet, the examination leaves open the possibility of the back and knees being aggravated if the feet worsen to the point where there is asymmetry in his gait.  The examiner noted at the time of examination that the Veteran's foot condition was symmetrical.  However given the need for a new examination of the feet in light of alleged worsening since the last examination, another examination should be afforded  address the question of aggravation of disability involving the knees and low back, particularly if the new foot examination is shown to include gait disturbances.  

Recent medical records appear to indicate there may be some relationship between the Veteran's knee disorders and his service-connected foot problems.  The impression on a March 2010 VA rheumatology record notes that the examiner suspected that the Veteran's lower extremity pain symptoms may be exacerbated by his foot deformity.  Additionally, in a March 2011 letter, a nurse practitioner (NP) stated his belief that it is as likely as not that his bilateral knee pain is from his service connected foot abnormality.  The Board notes that the NP did not describe a knee disability beyond "knee pain",  nor did he clarify whether any aggravation is actually permanent.  

The Veteran has described his duties in service as including heavy involving strenuous road marches and "rucking," as well as other rigorous infantry duties such as marching and running with full gear that weighed 60 to 100 pounds.  Such lay evidence does not appear to have been fully considered in the August 2008 VA examination.  

Therefore a new VA examination is in order.  The examiner should consider the medical evidence regarding the Veteran's knee and back problems, provide an actual diagnosis of any knee or back disabilities found, and for each such disability found, provide an opinion as to whether that knee or back problem is related to service or to the Veteran's service-connected foot disability.  The examiner should be asked to include consideration of the Veteran's military occupational specialty (MOS) in infantry and his lay statements regarding the physical impact of such MOS that he described.

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment he has had for his feet since 2010, and for problems involving the knees or back since service.  The Veteran should be asked to furnish signed authorization forms allowing the release to VA of any private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the extent, frequency and severity of symptomatology due to his foot disorder, pes cavus deformity with hallux valgus and bunion formation of the bilateral feet.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all pathology found to be present in both feet.  In addition to X-rays, any other tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the feet.  The examiner should report whether the service-connected disability of the bilateral feet results in marked contracture of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  The examiner should address whether the bilateral foot disorder more closely resembles that of a pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the teno Achilles on manipulation, and whether the foot is not improved by orthotics.  

The examiner should also comment on whether the foot disorder is presently causing an asymmetry in the Veteran's gait.  

All findings and conclusions should be set forth in a legible report.

3.  Thereafter, following completion of the above, schedule the Veteran for an orthopedic disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed disorders affecting his back, left knee and right knee.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a)  Does the Veteran have any current, chronic disorders affecting his back, left knee and/or right knee?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service?  In answering this question, the examiner should consider the Veteran's MOS in infantry and his lay evidence regarding the physical duties such service entailed.  

(b)  If any disorder(s) affecting his back, left knee and/or right knee did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected bilateral foot disabilities.  In forming such opinion, the examiner should consider the findings from the VA foot examination to be conducted prior to this examination (including any findings concerning gait asymmetry that may be obtained), in addition to the favorable and unfavorable medical evidence regarding causation shown to be of record.  

For any opinion expressed, the examiner should be asked to include a comprehensive rationale based on sound medical principles and facts.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the applicability of 38 C.F.R. § 3.310(a) (2010) when adjudicating the service connection claims.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


